“Burch, Justice
(dissenting).
“My interpretation of the provision of the policy is this: The amount to be paid in case of injury or sickness may be reduced in two ways:
“First, when the insured in. fact changes his occupation to one more hazardous. In that event the benefit in case of injury or sickness is ipso facto reduced' to the proportionate amount the premium would purchase according to classification of risk. That is fair and just and reasonable.
“Second, amount of benefit is reduced when the insured, without changing his occupation to a more hazardous one, engages in some activity pertaining to a more hazardous occupation, and is injured or becomes sick. In that event, the benefit is reduced to the proportionate amount the premium would purchase according to classification of risk. That is fair and just and reasonable.
“If the insured, without changing occupation, engages in some more hazardous activity, the benefit is not reduced if injury or sickness occur, not in connection with the more hazardous activity, but in connection *41with ordinary duties about the insured’s residence, or recreation. That is fair and just and reasonable.
“By relating the exception to the provision next to it, ambiguity is avoided.”
The majority opinion in the case of Friend v. Business Men’s Assur. Co., supra, was based upon the assumption that the meaning of the exemption clause was ambiguous and in that connection said: “The policy contract was formulated by defendant, and that defendant could easily have specified the extent of its obligatioii so plainly that there would be no room to cavil about its meaning.” We are urged to follow this ruling here. It is further argued that, the appellee having issued this policy containing this discussed provision after at least two courts had placed a construction upon the language thereof, it must now be presumed to have adopted such contruction. While there are some decisions that sustain this argument, others do not.
The early precedents for the rulings here invoked were rested on the fact, as the decisions recite, that, the insurance companies having framed the contract, the meaning of the language employed, if doubtful, was to be construed favorably to the insured. In this case it is admitted that the language of the policy involved is embodied in,a state statute and appellee had no choice but was required to embody it in its policy. There also are decisions to the, effect that where the meaning of the statute is doubtful that the interpretation should be favorable to the insured rather than to the insurer. Levington v. Ohio Farmers’ Ins. Co., 267 Pa. 448, 110 A, 295; Gratz v. Ins. Co. of N. A., 282 Pa. 224, 127 A. 620. On the other hand, there are many cases holding that, where the terms of the contract were not formulated by the insurer but were prescribed by statute, this rule of construction is inapplicable. Rosenthal v. Insurance Co. of North America, 158 Wis. 550, 149 N.W. 155, 156, L.R.A.1915B, 361, Ann.Cas.1916E, 395; Gallopin v. Continental Cas. Co., 290 Ill.App. 8, 7 N.E.2d 771, 772; Wilcox v. Massachusetts Protective Association, 266 Mass. 230, 165 N.E. 429, 431; Del Guidici v. Importers & Exporters Ins. Co., 98 N.J. L. 435, 120 A. 5, 6; Frozine v. St. Paul F. & M. Ins. Co., 195 Wis. 494, 218 N.W. 845, 846; and Sturgis National Bank v. Maryland Casualty Co., 252 Mich. 426, 233 N.W. 367, 369.
Even if it is assumed that the insurance company had knowledge of these decisions from the Texas Court of Civil Appeals and from the Kansas Supreme Court, nevertheless, the provisions of the policy here being considered were not left to the choice of appellee but were imposed by legislative enactment. To the contention that the Legislature in adopting the standard policy also adopted the construction placed thereon by these courts it is sufficient answer to point out that the California statute was enacted long prior to either of these decisions.
These “cases were brought to the attention of the lower court, and' for well-stated reasons it declined to follow them and in this we find no error.
It was stipulated that the maximum limits of insurance that could be secured by one engaged in the occupation of an “Oil Well Pump Man” was $2,000 and the premiums paid by insured would purchase no greater amount.
Having considered all the facts in the case and the law as properly applied, we find the interpretation of the policy as declared by the lower court was fair and reasonable, and we concur in its conclusion well expressed in the following language:
“The provision of a contract of insurance that the amount of premium paid to insure against a hazard in one occupation shall provide a reduced indemnity where the occupation is changed to one more hazardous'than the original is entirely reasonable and in accordance with safe insurance methods. The degree of hazard, based as it is on figures of actuaries, governs the amount of premium required. When, therefore, without knowledge or consent of the company, the occupation and therefore the degree of hazard changes, the amount paid as premium is applied to the new situation with the result that the amount of indemnity is reduced.
“It seems * * * therefore, that the paragraph in question means that the amount of indemnity is reduced in two events: (1) If the insured is'injured after having changed his occupation to one classed by the insurer as more hazardous than thé occupation stated in the policy; and (2) if -the insured, although not having changed his occupation, is nevertheless doing any act or thing appertaining to a more hazardous occupation than that insured against other than ordinary duties about his residence or while engaged in recreation.
*42“The agreed statement of facts shows that the first condition exists. It follows, therefore, that the plaintiff can recover only the lower indemnity.” D.C., 20 F.Supp. 90, 92.
Affirmed.